Citation Nr: 0314474	
Decision Date: 07/02/03    Archive Date: 07/10/03	

DOCKET NO.  99-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease with limited motion of the lumbar spine, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In August 2002, the Board attempted to 
obtain additional medical evidence in support of the 
veteran's claim.  In May 2003, the Board was notified that 
the veteran had refused to attend another examination.  

Under 38 C.F.R. § 3.655(b), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase (as in this case), the claim shall be denied.  In 
this case, however, the veteran has attended VA examinations 
in the past.  Accordingly, the Board will proceed with 
appellate review of the veteran's case as requested by the 
veteran.

The veteran has filed several other claims with the VA 
seeking service connection for other disorders.  The RO has 
addressed these claims in rating determinations that have not 
been appealed to the Board.  Accordingly, these issues are 
not before the Board at this time.


FINDING OF FACT

The veteran's degenerative joint disease of the lumbar spine 
is manifested by subjective complaints of pain with no more 
than slight limitation of motion being attributable to this 
disability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 
10 percent for degenerative joint disease of the lumbar spine 
with limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.50, 
4.59, 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the duty to assist, the Board must note the 
extensive medical records that have been obtained by the RO 
and the veteran.  Extensive evaluations have been performed 
and the Board has attempted to obtain additional medical 
information, with no success, based on the veteran's refusal 
to submit to an additional examination.  In light of the 
veteran's failure to attend the VA examination, the Board has 
taken no successful development of the evidence pursuant to 
38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision by 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), is not 
applicable.  There is no indication of missing or lost 
medical records.  In light of the veteran's refusal to submit 
to an additional examination, the Board finds that the duty 
to assist has been performed.

With regard to the duty to notify, the December 2001 
supplemental statement of the case made specific reference to 
the VCAA.  The supplemental statements of the case, statement 
of the case, rating actions, letters from the RO to the 
veteran, and the other communications from the VA to the 
veteran have effectively furnished notice of the types of 
evidence necessary to substantiate the veteran's claim as 
well as the types of evidence VA would assist in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
November 2002, the Board contacted the veteran and asked him 
to note any additional medical evidence in support of his 
case.  No response was received.  There is no indication of 
additional medical records pertinent to the veteran's claim 
that the VA has not obtained. 

The claimant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
the claims raised.  The discussions and the rating decisions, 
statements of the case, and supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  As 
a result, the Board believes it can proceed with the 
adjudication of the veteran's case at this time.

II.  Background

As noted above, the veteran was discharged from active 
service in May 1957.  During service, no back disorder is 
indicated.  Medical records in the claims file document a May 
1972 compression fracture to the lumbar spine.  

On VA psychiatric evaluation in April 1985, the veteran was 
diagnosed with a conversion reaction.  During a VA 
hospitalization for a gastrointestinal disorder in 1987, the 
veteran was involved in an accident in which a bathroom door 
fell on him, hitting him on the left shoulder.  

On VA examination in August 1988, it was noted the veteran 
had fractured his back approximately 20 years earlier.  At 
that time, the veteran contended that he had no residuals 
from this old injury until the door had fallen on him.  The 
veteran "insists" that he must use a crutch to walk with 
because of pain in his right hip.  It was indicated that his 
memory seemed faulty regarding the details of the accident 
involving the door.  A conversion reaction was again 
indicated.

The RO has obtained extensive outpatient treatment reports 
indicating treatment for the veteran's complaints of back 
pain.  On VA examination in November 1996, it was reported 
that the veteran injured his back in a fall off a roof at his 
house when he was trying to get a ball for his son when the 
ball went up on the roof.  It was stated that he sustained a 
compression fracture of L2, L3 and L4.  Several days later he 
jumped off the roof again due to depression.  It was reported 
that the veteran had another post-service accident in which 
he was knocked against a toilet.  The examiner states that 
the injury in 1987 "had to cause some exaggeration of his 
back symptoms."  The evaluator's impression was of a status 
post old compression fracture at L2, L3, and L4 with 
degenerative joint disease of the lumbar spine, and without 
any radicular symptoms.

In a September 1997 rating determination, entitlement to 
compensation under 38 U.S.C.A. § 1151 for degenerative joint 
disease with limited motion of the lumbar spine was granted 
based on the injury in 1987 at a VA Medical Center (VAMC).

In a May 1998 statement, the veteran noted numerous 
difficulties that he associates with his now service-
connected back disorder.  He requested an additional VA 
examination.  In September 1998, in response to a request by 
the RO for additional information, he indicated that all of 
his medical records were located at the VAMC in Tucson, 
Arizona.  Additional medical records were obtained by the RO 
indicating sporadic treatment for a series of disorders.  

On VA examination in September 1998, the examiner noted a 
series of post-service accidents and injuries to the 
veteran's back, including the service-connected injury of 
1987.  On examination, the veteran was walking with a crutch 
because of surgery on his foot.  It was indicated that his 
back was quite stiff, however, he was able to extend to 
10 degrees.  The examiner stated his belief that some of the 
limitation was due to the veteran's large stomach.  He was 
able to bend and rotate approximately 20 degrees, right and 
left, at maximum.  A MRI was undertaken indicating mild 
degenerative joint disease at L4/5 and L3/4.  A herniated 
nucleus pulposus at L5/S1, on the right, and a small post-
annular tear at L1/2 was also indicated.

In September 1998, a neurology evaluation was also performed.  
The evaluator's impression indicated a possible L5 
radiculopathy on the left.   The MRI revealed a right L5-S1 
herniated disc with some encroachment of the neural foramen.

In March 2002, the veteran submitted a February 2002 medical 
opinion from a "N.A.R.," M.D.  Within this examination, the 
veteran noted his injury that occurred in 1987.  No direct 
reference was made to the other nonservice-connected back 
injuries.  The veteran complained of constant low back pain.  
Sitting less than 30 minutes, walking longer than 15 minutes, 
or standing longer than 2 to 3 hours increases his pain.  It 
was indicated the veteran found relief laying on his right 
side.  Activities of daily living revealed that he has 
trouble getting dressed.  A disc herniation at L5-S1 was 
indicated.  The examiner stated that the current level of 
symptomatology was "much aggravated" by an accident when a 
door fell on him approximately 10 years ago.  It was the 
examiner's opinion that a significant portion of his current 
level of complaints was related to this incident.  Underlying 
evidence of lumbar spondylosis was also found.

On VA examination in April 2002, the veteran reported 
occasional back pain "growing up."  In 1971, the veteran 
indicated that he fractured his lower lumbar spine when he 
fell off a roof.  The veteran again denied any symptoms 
whatsoever just prior to the cited door incident of 1987.  
After this incident, the veteran contends that he had pain in 
his lower lumbar area in the center of his spine, with 
shooting pains which went up, but no radiating upper or lower 
extremity pains.  

Following examination, the April 2002 evaluator's impression 
was lumbar spine degenerative disc disease plus remote 
compression fractures.  It was specifically indicated that 
the veteran did not have intervertebral disc syndrome related 
to his back injury in 1987.  The examiner stated, in 
pertinent part:

What he had was a lumbosacral strain and 
contusion superimposed upon chronic, 
traumatic and degenerative changes in the 
lumbar spine.  He recovered completely 
100% from the incident of 1987, by his 
history to me today, but 05/88 [sic].  
Any symptomatology that may have started, 
by history, in 1995 or 1996, should not 
be ascribed to the incident of 1987 as 
opposed to the chronic low back condition 
which predated the 1987 accident.

The examiner also stated that his functional impairment was 
rated as moderate, with loss in degrees of range of motion of 
flexion of 30 degrees, extension of 10 degrees, side bending 
right of 15 degrees, and left of 10 degrees.

In a May 2002 statement, the veteran conceded that in 1972 he 
fell off a roof and fractured his lumbar spine.  The veteran 
contends that this fracture was considered "healed" within 
five years.  He also contends the accident in 1987 was much 
worse than described.  It was argued that the VA was 
minimizing the report from Dr. R., which he had obtained at 
his own expense.  At this time, the veteran requested an EMG 
be performed.

In August 2002, the Board attempted to obtain additional 
medical evidence in support of the veteran's case.  However, 
in May 2003, the veteran refused this examination.  The 
veteran believed that a decision could be made based on the 
previous evidence submitted by his physician and the previous 
examinations that had been completed.



III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Arthritis, due to trauma, 
substantiated by X-ray findings, is to be evaluated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis, Diagnostic Code 5003, 
established by X-ray findings will be rated on the basis of 
limitation of motion based on the appropriate diagnostic code 
for the specific joint or joints involved.  As a result, the 
veteran's service-connected back disorder has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  In the 
opinion of the Board, this is clearly the most appropriate 
diagnostic code to evaluate the veteran's condition.  Under 
this diagnostic code, severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation, moderate 
limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.

Based on the evidence cited above, the Board finds no basis 
to find that the veteran has moderate limitation of motion of 
the lumbar spine due to the service-connected back injury in 
1987.  The critical issue in this case is what degree of the 
veteran's current back disability, with residual pain and 
limitation of function, can be reasonably associated to the 
1987 injury.  

In evaluating this claim, the Board has reviewed the 
veteran's lay statements and the medical opinion he has 
provided in support of his case.  In evaluating this medical 
opinion, the Board must find that this medical opinion is 
entitled to very limited probative value.  The February 2002 
medical opinion of Dr. R. made no reference to the extensive 
post-service history of multiple back injuries.  It is not 
even clear if the physician who evaluated the veteran in 
February 2002 is aware of the injuries to the veteran's back 
which occurred prior to 1987 and following 1987.

The issue of whether the veteran's current back disorder can 
be related to his service-connected injury in 1987 involves a 
medical diagnosis or opinion as to medical causation.  
Regarding his statement that the back disorder he suffered 
prior to 1987 had totally "healed," the veteran is not 
competent to render an opinion on medical causation.  
Espiritu v. Brown, 2 Vet. App. 492, 494 (1992).  Simply 
stated, the veteran is not competent to diagnose the etiology 
of his own back disorder.  

The Board has taken into consideration the veteran's 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in this case, the Board finds that the 
medical evidence establishes that the veteran's complaints of 
pain are not the result of his service-connected back 
disability.  The Board also finds that the examinations cited 
above meet the requirements of the U.S. Court of Appeals for 
Veterans Claims (Court) determination in DeLuca.  In this 
regard, it must noted that the Board attempted to obtain 
additional medical evidence in order to make this 
determination, without success.  

Based on the medical evidence cited above, the Board must 
find that the medical opinion of April 2002 is entitled to 
the greatest probative value.  The examiner at this time, 
based on a detailed review of the veteran's medical history, 
determined that the veteran's current back disorder cannot be 
ascribed to the incident of 1987.  Extensive medical evidence 
supports this determination, including a medical history 
indicating numerous severe post-service back injuries and 
limited medical evidence supporting the determination that 
the veteran's current back disorder can be reasonably 
associated with the 1987 injury.  While the 1987 injury may 
have aggravated the veteran's post-service back disorder, the 
veteran is currently being compensated for this aggravation.  

It is the specific finding of the Board that the vast 
majority, if not all, of the veteran's back difficulties are 
associated with nonservice-connected disorders.  The overall 
evidence suggests that only a minor portion of his current 
low back symptoms are due the 1987 injury.  With this in 
mind, the RO has determined that there is no more than slight 
limitation of motion associated with the 1987 injury.  This 
appears to be fully supported by the most recent VA 
examination.

In making this determination, the Board has considered the 
issue of whether the veteran should be receiving additional 
compensation based aggravation.  However, based on a detailed 
review of the medical evidence of record, the Board finds 
that the medical evidence does not support the conclusion 
that the veteran's current back disorder can be reasonably 
associated with the 1987 injury.  It appears clear that the 
RO afforded the veteran the benefit of all existing doubt 
when it awarded a 10 percent evaluation for this disability.  
Notwithstanding, there is no competent evidence which the 
Board has found to be credible and of significant probative 
weight at this time which would support a finding that the 
current service-connected back disability has caused the 
veteran's current difficulties.  

While it is clear that the veteran has a significant back 
disability, the Board has reviewed 38 C.F.R. § 4.71a and 
finds no basis to award the veteran a higher disability 
evaluation.  In order to do so, the Board would be required 
to associate the nonservice-connected back disability to the 
service-connected back disorder from the 1987 injury.  The 
medical evidence of record, for reasons noted above, does not 
support such a conclusion.

The Board has considered the issue of whether the veteran's 
back disorder should be evaluated under any other diagnostic 
code.  The RO has evaluated the veteran's condition under 
Diagnostic Code 5293 (intervertebral disc syndrome) 
(effective prior to, and since, September 23, 2002).  In 
evaluating the veteran's condition under the old and new 
criteria, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  On VA examination in 
April 2002, it was found that the veteran did not have 
intervertebral disc syndrome related to his back injury in 
1987.  Accordingly, there is no basis to evaluate the 
condition under Diagnostic Code 5293 under either the old or 
new criteria.  Accordingly, the change in the criteria does 
not provided a basis to return this case to the RO for 
additional development under the new Diagnostic Code 5293.

The Board has reviewed, in detail, the veteran's contentions 
regarding his disorder.  It is important for the veteran to 
understand that extensive medical records do not support his 
belief that his current back disorder can be reasonably 
associated with an accident at the VAMC in 1987.  While this 
1987 accident may have temporarily aggravated his back 
disorder, the medical evidence of record clearly supports the 
conclusion that his current back symptoms are associated with 
nonservice-connected injuries including, but not limited to, 
the accidents cited above.  Post service back injuries not 
related to service or VA treatment cannot be used as a basis 
to determine that the veteran warrants an increased 
evaluation in his service-connected back disorder.  The Board 
attempted to obtain additional medical evidence in support of 
veteran's contentions in August 2002, without result.  
Medical evidence prior to August 2002 clearly did not support 
the veteran's contentions. 

As contended by the veteran, the Board is not ignoring this 
medical findings of February 2002, it is simply stating that 
the preponderance of medical evidence is clearly against the 
determination that the veteran warrants an increased 
evaluation for his service-connected back disorder.  The 
Board acknowledges the complaints of pain that the veteran 
associates with his injury in 1987.  However, without taking 
into consideration the veteran's complaints of pain following 
the 1987 injury, a 10 percent evaluation for this disorder 
could not possibly be considered as the medical evidence of 
record which the Board finds entitled to the greatest 
probative value disassociates his current back disorder to 
the 1987 injury.  Based on medical evidence of record, this 
claim must be denied.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  

The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.  The Board has considered all of the 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether not they have been raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
there is no section that provides a basis upon which to 
assign an increased evaluation for the reasons discussed 
therein.  

In addition, the Board has also considered whether an 
extraschedular evaluation is warranted.  The veteran has not 
specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App 88, 95 (1996) and VAOPGCPREC. 6-96 
(August 16, 1996), 61 Fed.Reg. 66749 (1996).  Based on a 
review of the current evidence of record, the Board finds 
that the record has not raised the issue of extraschedular 
entitlement under § 3.321(b)(1).  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disability influences 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  
This issue is not before the Board at this time.


ORDER

The appeal is denied.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


